896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry Edwin LAWSON, Plaintiff-Appellant,v.BUREAU OF ALCOHOL, TOBACCO AND FIREARMS, et al., Defendants-Appellees.
No. 89-2112.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Feb. 6, 1990.

Harry Edwin Lawson, appellant pro se.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Harry Edwin Lawson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Lawson's complaint sets forth no facts which would support a claim under Sec. 1983.  Accordingly, we affirm the district court's dismissal of the case.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 Lawson's "Writ of Mandamus," which we construe as a motion to expedite, is granted to the extent that the case has been handled as expeditiously as possible, given the Court's heavy caseload